Citation Nr: 0118386	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  01-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Whether the veteran's improved pension benefits were properly 
terminated, effective February 1, 1994.


REPRESENTATION

Veteran represented by:	Thomas W. Bade, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision which terminated the 
veteran's pension benefits.

It is noted that the issue of entitlement to waiver of 
recovery of an overpayment has not been developed for 
appellate review and will not be discussed in the following 
remand. 


REMAND

A review of the claim file reveals that while the RO has 
referred to the veteran's net worth, it has not formally 
adjudicated the specific issue of whether the veteran's net 
worth is a bar to eligibility for improved pension benefits.  
In a precedent opinion, VAOPGCPREC 33-97, VA's General 
Counsel indicated that assets transferred to an irrevocable 
living trust for the veteran's special needs should be 
considered in calculating net worth for pension purposes.  
Other General Counsel opinions suggest that, in order for 
income to be counted it needs to be actually allocated for 
the veteran's usage, or the veteran needs to possess control 
over the income.  VAOPGPREC 73-91, 72-90.  In the instant 
case, the veteran's attorney argues that the veteran, who is 
named as the Trustor of an irrevocable trust, has no power to 
demand distributions from her trust.  It is argued that the 
Trustees, not the veteran (as Trustor), have sole authority 
(i.e. control) to determine whether trust assets should be 
disbursed.  See VAOPGCPREC 73-91, and 72-90.  It is 
furthermore argued that only marginal amounts from the trust 
were distributed to the veteran.  Specifically, in a May 2001 
brief, it was noted that $835.99 was disbursed to the veteran 
in 1994; $604.16 was distributed in 1995; $2,932.74, was 
distributed in 1996; $1,629.47 was distributed in 1997; 
$937.20 was distributed in 1998; and $835.26 was distributed 
in 1999.  While the aforementioned figures provide some 
guidance, a review of the current record does not reveal an 
adequate accounting of the trust's yearly distributions, 
including specific information regarding amounts distributed 
to the veteran and the reason for such distributions.  On 
remand, the RO should obtain specific information regarding 
the Trust's distributions from 1994 onward.  Following this 
evidentiary development, the RO should decide whether the 
veteran's net worth presents a bar to eligibility for non-
service-connected improved pension benefits, applying 
VAOPGCPREC 33-97, 73-91, and 72-90, when necessary.

The Board specifically notes that the opinion of the Regional 
Counsel was to the effect that the trust assets were subject 
to a net worth determination.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request from the 
Trustees a list of all distributions made 
from the veteran's irrevocable living 
trust from 1994 onward, particularly 
including any distributions made to the 
veteran (and for the veteran) and the 
reason for such distributions.  

2.  After all evidentiary development has 
been completed, the RO should review the 
veteran's claims folder and ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  (The 
RO is instructed to apply the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (Nov. 9, 2000, 114 Stat. 
2096).)

3.  The RO should formally adjudicate the 
issue of whether the veteran's net worth 
is a bar to eligibility for improved 
pension benefits.  In rendering its 
decision, the RO must consider and apply, 
when appropriate, VAOPGCPREC 33-97, 72-
90, and 73-91.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his attorney must be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.

The veteran and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


